UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PATRICIA BECKWITH, et al.,

                                Plaintiffs,

         against
                                                         CIVIL ACTION NO.: 19 Civ. 10930 (JPO) (SLC)

                                                                      SCHEDULING ORDER
NEW YORK CITY TRANSIT AUTHORITY,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         In order to facilitate settlement discussions, the initial case management conference

currently scheduled Tuesday, April 7, 2020 at 10:00 am is ADJOURNED sine die.

         By May 25, 2020, the parties shall submit a status letter to the Court on the progress of

settlement discussions. If the parties are not near settlement by that time, the Court will

schedule the initial case management conference.

         The Clerk of Court is respectfully directed to terminate the initial conference and to close

the Letter Motion at ECF No. 18.



Dated:             New York, New York
                   March 25, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
2
